DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 30 September 2022 has been entered. Claims 1 and 11-12 have been amended. Claim 6 has been cancelled. No claims have been added. Therefore, claims 1-5 and 7-12 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "control assemblies" having the generic placeholder of "assemblies" and the functional language of "to drive the mobile module", as recited in lines 7-8 and 19 of claim 1.
The limitation of a “remote manipulation module” having the generic placeholder of “module” and the functional language of “to control a movement direction of the mobile module”, as recited in lines 2-3 of claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 25-26, line 27 and line 28 each recite the term “capable of” which is considered indefinite because it implies that the support assemblies may or may not be able to abut the patient.
Regarding claim 11, line 24 recites the term “capable of” which is considered indefinite because it implies that the support assemblies may or may not be able to rotate. Lines 36-37, line 38 and line 39 each recite the term “capable of” which is considered indefinite because it implies that the support assemblies may or may not be able to abut the patient.
Regarding claim 12, line 28 recites the term “capable of” which is considered indefinite because it implies that the support assemblies may or may not be movable. Lines 30-31, line 32 and line 33 each recite the term “capable of” which is considered indefinite because it implies that the support assemblies may or may not be able to abut the patient.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goffer (10,172,752 B2) in view of Alghazi (8,770,212 B2) and Harnois (7,036,512 B2).
Regarding claim 1, Goffer discloses a standing training mobile device (see fig. 1A) for carrying a patient to perform movement (see the abstract), comprising: a base (defined by wheeled base 12, see fig. 1A); a mobile module (defined by drive wheels 18, motor 82 and steering wheels 89, see fig. 3) disposed on the base 12 (see figs. 1A and 3); a support module (defined by column sleeve 34a and reinforcement struts 35, see fig. 1A) disposed on the base 12 (see fig. 1A); wherein the support module 34a/35 includes a support frame (defined by reinforcement struts 35, see fig. 1A) the support frame 35 includes a first frame body (defined by leftmost reinforcement strut 35, see fig. 1A) and a second frame body (defined by rightmost reinforcement strut 35, see fig. 1A) corresponding to the first frame body (see fig. 1A), the first frame body and the second frame body are fixedly disposed on the base 12 and spaced apart each other (see fig. 1A), and a standing space (defined by space between the support frame 35, see fig. 1A) for the patient to stand is provided between the first frame body and the second frame body (see fig. 1A).
Goffer discloses everything as claimed including a lifting unit 33 to move for raising or lowering the hip joint, see fig. 1A and col. 8 lines 37-39, and a control module (defined by user controls 36, see fig. 1A) disposed on the lifting unit 33 and coupled to the mobile module, see fig. 1A and col. 9 lines 34-37, but is silent with regard to a lifting module disposed on the base where the support module and the lifting module are correspondingly disposed and spaced apart from each other.
However, Alghazi teaches a similar mobility device (see fig. 1) includes a lifting module (defined by power screw motor 1001, power screws 1017/1018/1019 and sliders 1021/1022//1023/1025/1026/1027, see figs. 1 and 5-6) for raising or lowering the user, see col. 3 lines 34-45, and which is disposed on a base (defined by base frame 1008, see fig. 1), see col. 1 lines 51-54 and col. 3 lines 1-19. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified the base of the Goffer mobility device to include a lifting module, as taught by Alghazi, to be able to allow the mobile device to aid the upper body of the user when performing a sit to stand motion.
The modified Goffer device discloses everything as claimed including the lifting module, see fig. 1 of Alghazi, and control module, see fig. 1A of Goffer, where the lifting module is disposed on the base and spaced away from the support module (see fig. 1 of Alghazi and fig. 1A of Goffer), but is silent with regard to a control module disposed on the lifting module and coupled to the mobile module. 
However, Alghazi teaches that a control module (defined by upper beam 1028 and left and right handles 1036/1037, see fig. 1) is disposed on the lifting module (see figs. 1-2) and coupled to a mobile module (defined by driving motors 1002/1003 and front wheels 1006/1007, see figs. 1 and 5), see col. 3 lines 42-54. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the control module of the modified Goffer device with the control module of Alghazi’s device since it is merely a substitution of one known type of control module with another known type of control module, and it appears that the modified Goffer device would perform equally well when allowing the user to control the mobile device.
The modified Goffer device discloses everything including that the control module (as taught by Alghazi) includes a manipulation platform (defined by upper beam 1028, left and right support beam joints 1032/1033 and left and right supporting beams 1034/1035, see fig. 1 of Alghazi) and two control assemblies (defined by left and right handles 1036/1037, see figs. 1-2 of Alghazi) disposed on the manipulation platform for the patient to use (see figs. 1-22 of Alghazi.
The modified Goffer device discloses that the support module includes the support frame (as disclosed by Goffer), a second support assembly (defined by lower torso brace 24 and lower torso strap 28, see fig. 1A and col. 7 lines 57-67 of Goffer) and a third support assembly (defined by lower leg brace 24 and lower leg strap 28, see fig. 1A and col. 7 lines 57-67 of Goffer), but is silent with regard to the support module including a first support assembly. 
However, Harnois teaches a that a mobile device (see fig. 1 and the abstract) includes a support module (defined by carriage 4 and body support assembly 6, see fig. 1) which includes a support frame (defined by side members 40, see fig. 1) and a first support assembly (defined by chest restraining element 24, chest belt 80 and rigid structure 81, see fig. 1), see col. 4 lines 12-20. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Goffer support module with the addition of a first support assembly, as taught by Harnois, to more securely maintain the patient on the support frame when the mobile device is in motion.
The modified Goffer device discloses that the two control assemblies are linked with each other (see fig. 1 of Alghazi) so as to force the patient use both hands to operate the control assemblies to drive the mobile module to move along a straight line or make a turn (the patient must grip both control assemblies 1036/1037 to drive the device along a straight line or to turn left/right, see figs. 19-20 and col. 7 line 61 to col. 8 18 of Alghazi).
The modified Goffer device discloses that the first support assembly (as taught by Harnois), the second support assembly and the third support assembly (as disclosed by Goffer) are slidably disposed on the support frame (as disclosed by Goffer) respectively (each support assembly is slidably disposed on support frame 35 via inner column 34b, see figs. 1A-1B and col. 8 lines 45-57 of Goffer), and the second support assembly is disposed between the first support assembly and the third support assembly (see fig. 1 of Harnois and fig. 1A of Goffer); wherein the first support assembly including a first abutting surface (defined by interior surface of belt 80 of the first support assembly facing the user, see fig. 1 of Harnois) that is capable of abutting against the patient (see fig. 1 of Harnois), the second support assembly including a second abutting surface (defined by interior surface of lower torso brace 24 facing the user, see fig. 1A of Goffer) that is capable of abutting against the patient (see fig. 4B of Goffer), and the third support assembly including a third abutting surface (defined by interior surface of lower leg strap 28 facing the user, see fig. 1A of Goffer) that is capable of abutting against the patient (see fig. 4B of Goffer).
	Regarding claim 2, the modified Goffer device discloses that the first abutting surface (as taught by Harnois) and the third abutting surface (as disclosed by Goffer) face away from the lifting module (as the lifting module is positioned in front of the user, see fig. 1A of Goffer and fig. 1 of Alghazi, the first abutting surface and third abutting surface are interior surfaces which face away from the lifting module, see figs. 1A and 4A-4B of Goffer and fig. 1 of Harnois), and the second abutting surface is disposed facing the lifting module (as the lifting module is positioned in front of the user, see fig. 1A of Goffer and fig. 1 of Alghazi, the second abutting surface is an interior surface which faces from the lifting module, see figs. 1A and 4A-4B of Goffer).
	Regarding claim 3, the modified Goffer device discloses that the first support assembly is an armpit support assembly (see fig. 1 of Harnois), the second support assembly is a waist-hip support assembly (see figs. 1A and 4A-4B of Goffer), and the third support assembly is a leg support assembly (see figs. 1A and 4A-4B of Goffer).
	Regarding claim 4, the modified Goffer device discloses the support module further includes a fourth support assembly (defined by ankle joint 29 and foot support 32, see figs. 1A-1B of Goffer), the fourth support assembly is slidably disposed on the support frame (the fourth support assembly 29/32 is shown to slide horizontally, see figs. 1A-1B and col. 8 lines 45-57 of Goffer), the third support assembly is disposed between the second support assembly and the fourth support assembly (see figs. 1A-1B of Goffer), and the fourth support assembly is a foot support assembly (see col. 8 lines 10-22 of Goffer).
	Regarding claim 5, the modified Goffer device discloses everything as claimed including the support module, see fig. 1A of Goffer, but is silent with regard to a fifth support assembly the fifth support assembly being a head support assembly.
However, Harnois teaches a fifth support assembly (defined by upper headrest 34, attachment bracket 36 and knob 37, see fig. 1) slidably disposed on the support frame 20 and supporting the head of the patient, see col. 4 lines 12-43. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Goffer support frame with the addition of a fifth support assembly, as taught by Harnois, to more securely maintain the patient on the support frame when the mobile device is in motion.
The modified Goffer device discloses that the fifth support assembly is slidably disposed on the support frame (the fifth support assembly, as taught by Harnois, is slidably moved upwardly and downwardly when the inner column 34b is lifted or lowered, see figs. 1A-1B and col. 8 lines 45-57 of Goffer), the first support assembly is disposed between the second support assembly and the fifth support assembly (see fig. 1A of Goffer and fig. 1 of Harnois).
Regarding claim 11, the modified Goffer device discloses everything as claimed including the base and mobile module (as disclosed by Goffer), the lifting module and control module (as taught by Alghazi), the support module and support frame (as disclosed by Goffer), the first support assembly (as taught by Harnois) and the second and third support assemblies (as disclosed by Goffer) as recited in the rejection of claim 1 above.
The modified Goffer device further discloses a fourth support assembly (defined by foot support 32, see figs. 1A and 2 of Goffer) slidably disposed on the support frame (see figs. 1A-1B and col. 8 lines 45-57 of Goffer), but is silent with regard to a fifth support assembly.
However, Harnois teaches a fifth support assembly (defined by upper headrest 34, attachment bracket 36 and knob 37, see fig. 1) slidably disposed on the support frame 20 and supporting the head of the patient, see col. 4 lines 12-43. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Goffer support frame with the addition of a fifth support assembly, as taught by Harnois, to more securely maintain the patient on the support frame when the mobile device is in motion.
The modified Goffer device discloses that the fifth support assembly (as taught by Harnois) is slidably disposed on the support frame (see figs. 1A-1B and col. 8 lines 45-57 of Goffer).
The modified Goffer device discloses everything as claimed including the first support assembly including a first support bracket (defined by restraining element 24, see fig. 1 of Harnois) and a first positioning member (defined by rigid structure 81, see figs. 1-2 of Harnois) which is pivotally connected to the first support bracket (the first support bracket 24 is a belt connected to the first positioning member 81 and able to be pivoted away from said first positioning member 81 due to the flexibility of the belt, see col. 4 lines 12-20 of Harnois), the first support bracket rotating relative to the first frame body and second frame body of the support frame (see col. 4 lines 12-20 of Harnois).
	The modified Goffer device discloses everything as claimed including the second support assembly including a second support bracket (defined by lower torso strap 28, see fig. 1A of Goffer) and a second positioning member (defined by lower torso brace 24, see fig. 1A of Goffer) which is pivotally connected to the second support bracket (the second support bracket 28 is a strap connected to the second positioning member 24 and able to be pivoted away from said second positioning member 24 due to the flexibility of the strap, see col. 7 lines 57-67 of Goffer), the second support bracket rotating relative to the first frame body and second frame body of the support frame (see col. 7 lines 57-67 of Goffer).
The modified Goffer device discloses everything as claimed including the third support assembly including a third support bracket (defined by lower leg strap 28 , see fig. 1A of Goffer) and a third positioning member (defined by lower leg brace 24, see fig. 1A of Goffer) which is pivotally connected to the third support bracket (the third support bracket 28 is a strap connected to the third positioning member 24 and able to be pivoted away from said third positioning member 24 due to the flexibility of the strap, see col. 7 lines 57-67 of Goffer), the third support bracket rotating relative to the first frame body and second frame body of the support frame (see col. 7 lines 57-67 of Goffer).
The modified Goffer device discloses everything as claimed including the fourth support assembly including a fourth support bracket (defined by ankle joint 29, see fig. 1A of Goffer) and a fourth positioning member (defined by foot support 32, see fig. 1A of Goffer) which is pivotally connected to the fourth support bracket (the fourth support bracket 29 is a bendable ankle joint connected to the fourth positioning member 32 and able to be pivoted away from said fourth positioning member 24 due to the joint being bendable during a sit to stand movement, see col. 8 lines 10-22 of Goffer), the fourth support bracket rotating relative to the first frame body and second frame body of the support frame (see col. 8 lines 10-22 of Goffer).
The modified Goffer device discloses everything as claimed including the fifth support assembly including a fifth support bracket (defined by headrest 34, see fig. 33 of Harnois) and a fifth positioning member (defined by attachment bracket 36 and knob 37, see fig. 1 of Harnois) which is pivotally connected to the fifth support bracket (the fifth support bracket 34 is pivotally connected to the fifth positioning member 36/37 when the user actuates knob 37 of the fifth positioning member 36/37 to pivot the fifth support bracket 34, see col. 4 lines 12-43 of Harnois), the fifth support bracket rotating relative to the first frame body and second frame body of the support frame (see col. 4 lines 12-43 of Harnois and figs. 1A-1B of Goffer).
Regarding claim 12, Goffer discloses a standing training mobile device (see fig. 1A) for carrying a patient to perform movement (see the abstract), comprising: a base (defined by wheeled base 12, see fig. 1A); a mobile module (defined by drive wheels 18, motor 82 and steering wheels 89, see fig. 3) disposed on the base 12 (see figs. 1A and 3); a support module (defined by column sleeve 34a and reinforcement struts 35, see fig. 1A) disposed on the base 12 (see fig. 1A); wherein the support module 34a/35 includes a support frame (defined by reinforcement struts 35, see fig. 1A) the support frame 35 includes a first frame body (defined by leftmost reinforcement strut 35, see fig. 1A) and a second frame body (defined by rightmost reinforcement strut 35, see fig. 1A) corresponding to the first frame body (see fig. 1A), the first frame body and the second frame body are fixedly disposed on the base 12 and spaced apart each other (see fig. 1A), and a standing space (defined by space between the support frame 35, see fig. 1A) for the patient to stand is provided between the first frame body and the second frame body (see fig. 1A).
Goffer discloses everything as claimed including a lifting unit 33 to move for raising or lowering the hip joint, see fig. 1A and col. 8 lines 37-39, and a control module (defined by user controls 36, see fig. 1A) disposed on the lifting unit 33 and coupled to the mobile module, see fig. 1A and col. 9 lines 34-37, but is silent with regard to a lifting module disposed on the base where the support module and the lifting module are correspondingly disposed and spaced apart from each other.
However, Alghazi teaches a similar mobility device (see fig. 1) includes a lifting module (defined by power screw motor 1001, power screws 1017/1018/1019 and sliders 1021/1022//1023/1025/1026/1027, see figs. 1 and 5-6) for raising or lowering the user, see col. 3 lines 34-45, and which is disposed on a base (defined by base frame 1008, see fig. 1), see col. 1 lines 51-54 and col. 3 lines 1-19. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified the base of the Goffer mobility device to include a lifting module, as taught by Alghazi, to be able to allow the mobile device to aid the upper body of the user when performing a sit to stand motion.
The modified Goffer device discloses everything as claimed including the lifting module, see fig. 1 of Alghazi, and control module, see fig. 1A of Goffer, where the lifting module is disposed on the base and spaced away from the support module (see fig. 1 of Alghazi and fig. 1A of Goffer), but is silent with regard to a control module disposed on the lifting module and coupled to the mobile module. 
However, Alghazi teaches that a control module (defined by upper beam 1028 and left and right handles 1036/1037, see fig. 1) is disposed on the lifting module (see figs. 1-2) and coupled to a mobile module (defined by driving motors 1002/1003 and front wheels 1006/1007, see figs. 1 and 5), see col. 3 lines 42-54. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the control module of the modified Goffer device with the control module of Alghazi’s device since it is merely a substitution of one known type of control module with another known type of control module, and it appears that the modified Goffer device would perform equally well when allowing the user to control the mobile device.
The modified Goffer device discloses everything including that the control module (as taught by Alghazi) includes a manipulation platform (defined by upper beam 1028, see fig. 1 of Alghazi) and two control assemblies (defined by left and right handles 1036/1037, see figs. 1-2 of Alghazi) disposed on the manipulation platform for the patient to use (see figs. 1-22 of Alghazi.
The modified Goffer device discloses that the support module includes the support frame (as disclosed by Goffer), a second support assembly (defined by lower torso brace and lower torso strap 28, see fig. 1A and col. 7 lines 57-67 of Goffer), a third support assembly (defined by lower leg brace 28 and lower leg strap 28, see fig. 1A and col. 7 lines 57-67 of Goffer) and a fourth support assembly (defined by ankle joint 29 and foot support 32, see fig. 1A and col. 7 lines 57-67 of Goffer), but is silent with regard to the support module including a first support assembly. 
However, Harnois teaches a that a mobile device (see fig. 1 and the abstract) includes a support module (defined by carriage 4 and body support assembly 6, see fig. 1) which includes a support frame (defined by side members 40, see fig. 1) and a first support assembly (defined by chest restraining element 24, chest belt 80 and rigid structure 81, see fig. 1), see col. 4 lines 12-20. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Goffer support module with the addition of a first support assembly, as taught by Harnois, to more securely maintain the patient on the support frame when the mobile device is in motion.
The modified Goffer device discloses that the first support assembly includes a first positioning member (defined by rigid structure 81, see fig. 1) and the first support assembly is capable of moving relative to the first frame body or the second frame body of the support frame in a Y-axis direction and a Z-axis direction (the first support assembly, as taught by Harnois, moves along the Y-axis direction when the inner column 34b is moved upwardly away from the first frame body 35 and the second frame body 35, see fig. 1A and col. 8 lines 37-44 of Goffer; the first assembly moves along the Z-direction when the flexible chest belt 80 is pivoted toward and away from the user, see col. 4 lines 12-20 of Harnois).
The modified Goffer device discloses that the second support assembly includes a second positioning member (defined by lower torso brace 24, see fig. 1) and the second support assembly is capable of moving relative to the first frame body or the second frame body of the support frame in a Y-axis direction and a Z-axis direction (the second support assembly 24/28 moves along the Y-axis direction when the inner column 34b is moved upwardly away from the first frame body 35 and the second frame body 35, see fig. 1A and col. 8 lines 37-44 of Goffer and moves along the Z-direction when the flexible strap 28 is pivoted toward and away from the user, see col. 7 lines 57-67 of Goffer).
The modified Goffer device discloses that the third support assembly includes a third positioning member (defined by lower leg brace 24, see fig. 1) and the third support assembly is capable of moving relative to the first frame body or the second frame body of the support frame in a Y-axis direction and a Z-axis direction (the third support assembly 24/28 moves along the Y-axis direction when the inner column 34b is moved upwardly away from the first frame body 35 and the second frame body 35, see fig. 1A and col. 8 lines 37-44 of Goffer and moves along the Z-direction when the flexible strap 28 is pivoted toward and away from the user, see col. 7 lines 57-67 of Goffer).
The modified Goffer device discloses that the fourth support assembly includes a first positioning member (defined by ankle joint 29, see fig. 1) and the fourth support assembly is capable of moving relative to the first frame body or the second frame body of the support frame in a Y-axis direction and the Z-axis and Z-direction direction (the fourth support assembly 29/32 moves along the Y-axis and Z-axis directions, relative to the first frame body 35 and the second frame body 35, when the foot support 32 is pivoted due to the movement of the bendable ankle 29 during a sit to stand movement, see col. 8 lines 10-22 of Goffer).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goffer, Alghazi and Harnois as applied to claim 1 above, and further in view of Su (2018/0078816 A1).
Regarding claim 7, the modified Goffer device discloses that the mobile module includes at least two main driving wheels (defined by drive wheels 18, see fig. 1A and col. 6 lines 3-24 of Goffer) and two auxiliary wheels (defined by steering wheels 89, see fig. 1A of Goffer), but is silent with regard to the mobile module having at least four auxiliary wheels.
However, Su teaches that a mobile module (defined by main frame 11, see fig. 1) includes two main driving wheels 12 and four auxiliary wheels 13, see fig. 1 and para. [0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Goffer mobile module to have four auxiliary wheels, as taught by Su, to provide additional stability to the mobile device when the mobile device is in motion.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goffer, Alghazi and Harnois as applied to claim 1 above, and further in view of Perry (5,366,036 A).
Regarding claim 8, the modified Goffer device discloses everything as claimed, but is silent with regard to the support module including an auxiliary handrail, and the auxiliary handrail is disposed on the support frame.
However, Perry teaches that a support module (defined by body frame 36, see fig. 4) includes an auxiliary handrail (defined by handle 208, see fig. 4), and the auxiliary handrail 208 is disposed on a support frame (defined by outer back frame 42, see fig. 4), see col. 4 lines 54-61 and col. 8 lines 53-59. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Goffer support frame to have an auxiliary handrail, as taught by Perry, to allow a caregiver to assist a patient in moving the mobile device in case of power loss or incapacity of the patient.
Regarding claim 9, the modified Goffer device discloses everything as claimed including the manipulation platform includes an intermediate piece between each of the left supporting beam joint and right support beam joint and respective control assemblies, see fig. 1 and col. 3 lines 24-34 of Alghazi, but is silent with regard to the manipulation platform including a platform seat and at least two carrying plates slidably disposed on the platform seat, and the two control assemblies are disposed on one of the carrying plates.
However, Perry teaches that a manipulation platform (defined by lug 222, see figs. 4-6) includes a platform seat (defined by adjustment bracket 232, see fig. 4) and at least two carrying plates (defined by linkage 226, see fig. 4) slidably disposed on the platform seat 232, and the control assembly (defined by control station 54, see fig. 4) being disposed on a carrying plate of the two carrying plates, see col. 9 lines 29-49. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intermediate pieces of modified Goffer manipulation platform with the addition of a platform seat and two carrying plates carrying the two control assemblies, as taught by Perry, to allow the patient to adjust the manipulation platform to accommodate the arm length of the patient, see col. 9 lines 34-39 of Perry.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goffer, Alghazi and Harnois as applied to claim 1 above, and further in view of Fu (2016/0058649 A1).
Regarding claim 10, the modified Goffer device discloses everything as claimed including the control module, see fig. 1 of Alghazi, but is silent with regard to a remote manipulation module, wherein the remote manipulation module is coupled to the control module to control a movement direction of the mobile module.
However, Fu teaches that a similar mobile device (defined by rehabilitation device 100, see fig. 1) includes a control module (defined by control system 140, see fig. 1) includes a remote manipulation module (defined by manipulation module is an external device that controls the control module 140 in addition to gripping members 112, see para. [0021] lines 18-20) wirelessly coupled to the control module 140 to control a movement direction of a mobile module 100, see paras. [0021] and [0032]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Goffer control module to receive control commands from a remote manipulation module, as taught by Fu, to stop movement of the mobile device to prevent injury to the user, see para. [0032] lines 26-30 of Fu.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Goffer (10,172,752 B2), in combination with Alghazi (8,770,212 B2) and Harnois (7,036,512 B2), is now relied upon to disclose the limitations of amended claims 1 and 11-12 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gray (9,289,339 B2), Esposito (6,659,211 B2), Hoenhause (8,567,804 B1), Rodenhorn (5,168,947 A) and Husted (6,371,228 B1) are cited to show mobile devices with control assemblies for driving a mobile module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/           Examiner, Art Unit 3785                                                                                                                                                                                             
/TIMOTHY A STANIS/           Primary Examiner, Art Unit 3785